Si-BASED NEGATIVE ELECTRODE ACTIVE MATERIAL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 14, 2020 and April 29, 2021 are being considered by the examiner.

Specification
The disclosure is objected to because of the following:
In paragraph [0018] of the instant specification, the description “… examples of the silicon (Si) may include a material containing a silicon-containing material as a main component, such as a silicon oxide such as SiO or SiO2, and …” is scientifically erroneous, since silicon (Si) has only one element and cannot include a material having two elements (i.e., Si and O).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “comprising Si and a compound containing Si and a semimetal/metal element M” recited in claim 1 can be interpreted in at least the following two ways: A) comprising 1) Si; and 2) a compound containing Si and a semimetal/metal element M; and B) comprising 1) Si; 2) a compound containing Si; and 3) a semimetal/metal element M. As such, 
In claim 1, the “/” in “semimetal/metal” is unclear. It is unclear whether it represents “or”, or “and/or”. For purposes of examination, the “/” is interpreted as representing “or”, “and”, or “or/and”.
Claim 1 recites the limitation "the content of oxygen atoms (O)".  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear what the source of oxygen atoms is (for example, from oxide?, etc.)
Claim 1 recites “a true density”. It is unclear whose true density it refers to. For purposes of examination, the recitation is interpreted as referring to a true density of the Si-based negative electrode active material.
The term “type” in claims 5 and 9-11 renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(b) III. E.
In claims 5 and 9-11, the recitation “a D50 … is less than 4 µm” renders the claims indefinite, since it is unclear whose D50 the less than 4 µm is.
Claims 6 and 12-15 recites “a specific surface area”. It is unclear whose specific surface area it refers to. For purposes of examination, the recitation is interpreted as referring to a specific surface area of the Si-based negative electrode active material.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim The recitation “the semimetal/metal element M … is … two or more elements selected from …” recited in claim 2 does not further limit the scope of “a semimetal/metal element M” recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (US 20160181598 A1, hereafter Suh).
Regarding claims 1 and 2, Suh teaches a Si-based negative electrode active material, comprising Si (i.e., the portion of Si that does not form a compound with Fe), and a compound containing Si (i.e., the portion of Si that forms a compound with Fe) and a semimetal or metal element M (e.g., Ti, V, Fe, Co, Ni, Cu, etc., see at least [0010]) such as Fe, for example (See Example 16 in Table 1),
wherein the content of Si in the negative electrode active material is about 64% by weight, the content of oxygen atoms is about 5% by weight, and the content of the Fe is about 23% by weight (Note: these values are based on the data shown in Table 1 for Example 16, and one of ordinary skill in the art would readily do a calculation). The above values lie in the claimed ranges, respectively.
Suh further teaches a true density of the Si-based negative electrode active material is 3.620 g/cm3, which teaches the range of 2.5 g/cm3 or more as claimed.
The limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, a full width at half maximum of a peak of a (111) plane of Si is 0.25 or more; and a peak intensity of the peak of the (111) plane of Si is less than 20,000 cps” represents properties or characteristics of the claimed Si. Since Suh teaches the same Si as claimed, the claimed properties or characteristics is necessarily present. According to MPEP In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 3, Suh teaches the Si-based negative electrode active material according to claim 1, and further teaches a silicide represented by MxSiy, where x/y is in the range of about 0.11 to 1 (See at least [00118]: M1 reads on M, and the range of x/y is calculated as follows: (10 atom%)/(90 atom%) ≈ 0.11; (50 atom%)/(50 atom%) =1). The range of about 0.11 to 1 overlaps the range of 0.1 to 7.0 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 4, Suh teaches the Si-based negative electrode active material according to claim 3. The instantly claimed limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, the ratio of the peak intensity of the peak of the (111) plane of Si to the peak intensity of the main peak of the silicide represented by MxSiy is less than 1” represents properties or characteristics of the claimed Si and silicide. Since Suh teaches the same Si and silicide as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
claim 5, Suh teaches the Si-based negative electrode active material according to claim 1, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
Regarding claim 7, Suh teaches the Si-based negative electrode active material according to claim 2, and further teaches a silicide represented by MxSiy, where x/y is in the range of about 0.11 to 1 (See at least [00118]: M1 reads on M, and the range of x/y is calculated as follows: (10 atom%)/(90 atom%) ≈ 0.11; (50 atom%)/(50 atom%) =1). The range of about 0.11 to 1 overlaps the range of 0.1 to 7.0 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Suh teaches the Si-based negative electrode active material according to claim 7. The instantly claimed limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, the ratio of the peak intensity of the peak of the (111) plane of Si to the peak intensity of the main peak of the silicide represented by MxSiy is less than 1” represents properties or characteristics of the claimed Si and silicide. Since Suh teaches the same Si and silicide as claimed, the claimed properties or In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 9, Suh teaches the Si-based negative electrode active material according to claim 2, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
Regarding claim 10, Suh teaches the Si-based negative electrode active material according to claim 3, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 
Regarding claim 11, Suh teaches the Si-based negative electrode active material according to claim 4, wherein a D50 is in a range of about 2 µm to about 3 µm (See at least [0104]), reading on the instantly claimed less than 4 µm. The limitation “a D50 determined by a laser diffraction scattering type particle size distribution measuring method” is similar to a product-by-process. However, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113). In the instant case, Suh does teaches a D50 is less than 4 µm.
Claims 1, 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP 2013168328 A, whose English machine translation is being used for citation purposes, hereafter Yasuda).
Regarding claim 1, Yauda teaches a Si-based negative electrode active material, comprising Si, and a compound containing Si and at least one selected from Cr and Ti (Abstract),
wherein the content of Si in the negative electrode active material is about 70.5% be weight, the content of oxygen atoms is zero, and the content of the semimetal/metal element M is about 29.5% by weight (weight percentages are easily calculated based the formula 81.0Si9.5Cr9.5Ti shown in Table 1, where M=Cr+Ti). The above contents reads on the content ranges as claimed, respectively.
3 to 4.0 g/cm3 ([0017]), overlapping the instantly claimed 2.5 g/cm3 or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
The limitation “in an X-ray diffraction pattern measured by a powder X-ray diffraction (XRD) device using Cu-Kα1 rays, a full width at half maximum of a peak of a (111) plane of Si is 0.25 or more; and a peak intensity of the peak of the (111) plane of Si is less than 20,000 cps” represents properties or characteristics of the claimed Si. Since Yauda teaches the same Si as claimed, the claimed properties or characteristics is necessarily present. According to MPEP 2112: “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 6, Yauda teaches the Si-based negative electrode active material according to claim 1, wherein a specific surface area is in a range of 0.5 m2/g to 15 m2/g, overlapping the instantly claimed 3 m2/g or more ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 12, Yauda teaches the Si-based negative electrode active material according to claim 2, wherein a specific surface area is in a range of 0.5 m2/g to 15 m2/g, overlapping the instantly claimed 3 m2/g or more ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 13, Yauda teaches the Si-based negative electrode active material according to claim 3, wherein a specific surface area is in a range of 0.5 m2/g to 15 m2/g, overlapping the instantly claimed 3 m2/g or more ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 14, Yauda teaches the Si-based negative electrode active material according to claim 4, wherein a specific surface area is in a range of 0.5 m2/g to 15 m2/g, overlapping the instantly claimed 3 m2/g or more ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 15, Yauda teaches the Si-based negative electrode active material according to claim 5, wherein a specific surface area is in a range of 0.5 m2/g to 15 m2/g, overlapping the instantly claimed 3 m2/g or more ([0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727